Case 3:18-cv-00097-GEC Document2 Filed 10/17/18 Pagei1of2 Pageid#: 15

AO 440 (Rev. 06/12) (02/17 WD/VA) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Western District of Virginia

MICHAEL DONALDSON

 

Plaintiff
Vv. Civil Action No. 3:18CV00097

TRAE-FUELS, LLC

 

ee eS

Defendant

SUMMONS IN A CIVIL ACTION

TRAE-FUELS, LLC
To: (Defendant's name and address) SERVE:

Business Filings Incorporated
4701 Cox Road, Suite 285
Glen Allen, VA 23060

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 120 days for Social Security Cases filed pursuant to 42 USC 405(g) — you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The
answer or motion must be served on the plaintiff or plaintiffs attorney, whose name and address are:

Jack Jarrett

Alan Lescht and Associates, PC
1825 K St., NW, #750
Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 3:18-cv-00097-GEC Document2 Filed 10/17/18 Page 2of2 Pageid#: 16

AO 440 (Rev. 06/12) (02/17 WD/VA) Summons ina Civil Action (Page 2)

Civil Action No. — 3:18CV00097

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

[_] I personally served the summons on the individual at (place)

 

 

On (date) ; or

[|] I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

[_] I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
[_] 1 returned the summons unexecuted because 3; or
L] Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address
Additional information regarding attempted service, etc:
